     Case 1:19-cv-00711-DAD-EPG Document 33 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ADAM SHARPE,                                      No. 1:19-cv-00711-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, PERMITTING
14   STU SHERMAN, et al.,                              ACTION TO PROCEED WITH CERTAIN
                                                       CLAIMS AND DEFENDANTS, AND
15                      Defendants.                    DISMISSING ALL OTHER CLAIMS AND
                                                       DEFENDANTS
16
                                                        (Doc. No. 14)
17

18

19          Plaintiff Adam Sharpe is a prisoner proceeding pro se and in forma pauperis with this

20   civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On December 6, 2019, the assigned magistrate judge issued findings and

23   recommendations, recommending that this action proceed only with plaintiff’s Eighth

24   Amendment medical indifference claims against defendants C. Cryer, J. Lewis, and S. Gates, and

25   with his Eighth Amendment failure to protect claim brought against defendant S. Smith. (Doc.

26   No. 14 at 1.) The magistrate judge also recommended that all other claims and defendants be

27   dismissed from this action due to plaintiff’s failure to state a claim. (Id. at 2.) The findings and

28   recommendations were served on plaintiff and contained notice that any objections were to be
                                                       1
     Case 1:19-cv-00711-DAD-EPG Document 33 Filed 06/16/20 Page 2 of 2

 1   filed within fourteen (14) days of service. (Id.) No objections have been filed, and the time to do

 2   so has now passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the

 4   court has conducted a de novo review of the case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly:

 7          1.      The findings and recommendations issued on December 6, 2019 (Doc. No. 14) are

 8                  adopted in full;

 9          2.      This action now proceeds on plaintiff’s first amended complaint (Doc. No. 14) on

10                  the following claims:

11                  a.     Plaintiff’s Eighth Amendment medical indifference claims against

12                         defendants C. Cryer, J. Lewis, and S. Gates; and

13                  b.     Plaintiff’s Eighth Amendment failure to protect claim against defendant S.

14                         Smith;

15          3.      All other claims and defendants are dismissed from this case; and

16          4.      This case is referred back to the assigned magistrate judge for further proceedings,

17                  including initiation of service of process.

18   IT IS SO ORDERED.
19
        Dated:     June 16, 2020
20                                                         UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                       2
